United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3349
                                   ___________

Welburn L. Sutton,                    *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
Donald Rumsfeld, Secretary for the    *
Department of Defense,                *      [PUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                         Submitted: September 10, 2003
                             Filed: September 18, 2003
                                  ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Welburn Sutton appeals the district court’s dismissal of his employment
discrimination claims, arising out of the promotion of other employees to six
Computer Specialist GS-13 positions, and to Head of the Test Branch (Head of Test),
a GS-13 position. For reversal Sutton argues that the district court clearly erred in
finding that his charge with the Equal Employment Opportunity Office (EEO) did not
include five of the Computer Specialist promotions or the Head of Test promotion,
and in finding that his charge was untimely as to the sixth Computer Specialist
promotion. Upon careful review of the record, we affirm in part and reverse in part.
       We conclude that alleged discrimination regarding the Head of Test promotion
grew out of or was reasonably related to the discrimination alleged in Sutton’s EEO
charge--which claimed that defendant refused to promote employees who are black
or over 50 above the GS-12 level and that defendant discriminated against men as
well. See Stuart v. Gen. Motors Corp., 217 F.3d 621, 631 (8th Cir. 2000)
(administrative complaints are to be construed liberally, and plaintiff “may seek relief
for any discrimination that grows out of or is like or reasonably related to the
substance of the allegations in the administrative charge”); Lyons v. England, 307
F.3d 1092, 1104 (9th Cir. 2002) (charge allegation that agency had denied black men
promotion generally and had specifically denied plaintiffs promotion in 1996 was
reasonably related to allegations concerning other promotions, because, inter alia,
charge reflected plaintiffs’ original theory of case--that they were disadvantaged in
ability to obtain promotion above GS-12 level); Osborn v. United States, 918 F.2d
724, 730 (8th Cir. 1990) (standard of review).

       We further conclude that Sutton’s administrative charge was timely as to the
Computer Specialist position filled by Lucretia Abrego, because he contacted an EEO
counselor (through his union representative) within 45 days of the effective date of
the promotion. See 29 C.F.R. § 1614.105(a)(1) (2002). However, we find that the
charge was untimely as to the other five Computer Specialist promotions, which were
effective on an earlier date, and therefore we affirm the dismissal of those claims.
See Villines v. Gen. Motors Corp., 324 F.3d 948, 952 (8th Cir. 2003) (court of
appeals may affirm on any basis supported by record).

      Accordingly, we affirm the district court’s judgment as to the five Computer
Specialist positions that were not filled by Abrego, but we reverse as to the Head of
Test promotion and Abrego’s Computer Specialist promotion, and we remand for
further proceedings consistent with this opinion.
                        ______________________________



                                          -2-